Powell, J.
1. The sustaining- of a general demurrer to the plaintiff’s entire action in an inferior judicatory is a final judgment, and entitles the losing party to maintain certiorari.
2. Though a plaintiff adds after his name the word “transferee” [of a named person], the suit is his own in Ins individual capacity, and the added designátion is tp be regarded as mere words of description. He may therefore in his own name, omitting the words of description, sue out and maintain a certiorari to a judgment against him.
3. If the payee of a negotiable promissory note, payable to order and containing in its body a mortgage, indorses the instrument in blank and transfers it thus, the holder may in his own name foreclose the mortgage. Civil Code, §3684; Acts 1899, p. 90.

Judgment affirmed.